DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3 & 5-10 are currently pending on the application, of which claims 1-2 & 5 are amended and claim 4 is cancelled.
The previous rejections are withdrawn in light of the amendments, however a new grounds of rejection is provided still in view of Haeberle and Mukai (see rejection below).
Applicants amendments have obviated the 112(f) interpretation of the term “seal reinforcing part”, but not for the term “mounting part” as it does not recite any structure that would entirely perform the function.
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not fully persuasive.
Applicant has cancelled claim 4 and added its limitations to claim 1, accordingly it is believed that pertinent portions for the rejection of claim 4 still apply to amended claim 1. As to the newly added limitation of the first and second portion, applicant states that such portions are not taught/suggested by the Haeberle reference. However, the side part of the seal of Haeberle does indeed have two portions (see Fig.12, ref 204 having two portions distinctly defined by slight change in direction). The limitation of “the first portion is configured to engage… door body” is merely intended use of the seal, and it reasonably expected that the seal can be placed within a door body with a corresponding shape such that the first part is contacting a door body. Similarly, the limitations attributed to the second portion with regards to the door body are also intended use and would be reasonably expected that the seal could be used with a door body that provides a shape that allows such a configuration.
Secondly, Haeberle showcases that the radial part, which extends from the first section of the side part at a second axis which is oblique to first to form an obtuse angle to the second portion of the side part (annotated Figures provided within this section will showcase these limitations). Again, similar limitations directed towards a door body (intended use) are reasonably expected as the structural parts of the seal are as claimed.
Third, upon modification with the teachings of Mukai to provide the seal reinforcing part, the reinforcing part would extend at a third axis oblique to the first and forming an acute angle to the second portion (annotated Figures provided within this section will showcase these limitations).

    PNG
    media_image1.png
    418
    458
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    144
    219
    media_image2.png
    Greyscale

Applicant’s arguments towards the Nezlow and Minamide references with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second portions of the side seal must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Accordingly, such showcasing of the first and second portions should also include reference numerals indicating the first and second parts.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mounting part” in claim 1-6 & 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 & 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeberle (US20090288690A1) in view of Mukai (JP2009039421A).
As to claim 1, Haeberle teaches a dishwasher seal (abstract) configured for mounting within a door body [0031] and the seal comprising: a side part (Fig.12 ref 204) between an inner surface of the water tank and a door body side wall surface (see Figs.11-12 ref 204 between door ref 10 and inner water tank see ref 20); the sidewall surface extends from the mounting groove (see Fig.12 ref 26 groove with sidewalls in conjunction with [0031] stating the groove may be present in the door) to a bottom surface of the door body (bottom surface of the door body defined as portion which line from ref 10 touches and in the case of the door body having the groove, the groove would be recessed in the bottom surface of the door body; alternatively see [0028 & 0033]); the cross-section of the seal has the side seal part extending along a first axis (see annotated figures below) and has a first portion and second portion, as the further limitations of the first and second portions are related to the door body (not claimed in claim 1), such limitations are intended use and it is reasonably expected that the seal can be used with a door body that allows for the claimed configuration; it is also noted that the second portion extends from the first portion along the first axis beyond a bottom surface of the door (the second portion must extend beyond the bottom surface in order to seal the passage of water, see also [0031]) when mounted in the door body (see annotated figures below); a radial seal part (see Fig.12 portion of ref 250 closest to ref 12) which extends from the first portion along a second axis that is oblique to the first axis and at an obtuse angle to the second portion of the side seal part (see annotated Figures below); and a mounting part (Fig.12 portion of ref 250 closest to ref 26) that is connected to the side and radial part and configured to engage against a wall of the mounting groove to a door body of dishwasher (see Fig.12 and annotated figures below, also [0031)]. Haeberle does not teach a seal reinforcing part. However, such a feature is known in the art as evidenced by Mukai.

    PNG
    media_image1.png
    418
    458
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    386
    462
    media_image3.png
    Greyscale

Mukai discloses an art related seal for a dishwasher (abstract) wherein a reinforcing part (Fig.4a/b ref 213) is provided on a seal between a side part after a downward portion (Fig.4a/b ref 211/212) and an inner wall surface (Fig.4a/b ref 16). The reinforcing part extends in an opposite direction and obliquely upwardly from a first portion axis (Fig.4a/b ref 211) and at an acute angle to a second portion (Fig.4a/b ref 212). Such a feature improves sealing performance and prevents water egress [0027-0029]. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Haeberle to include such a reinforcing part in order improve sealing performance (Mukai [0027-0029]). Such a modification would add the reinforcing part to the second portion of the side part, thus extending towards the radial part. Since the groove is mounted in the door (i.e. Fig.12 of Haeberle is mirrored) the reinforcing part would engage with the inner side surface of the water tank. It is further noted that the engagement against the inner side surface of the water tank is merely intended use, and one of ordinary skill in the art would reasonably expect that the seal of Modified Haeberle would be capable of being provided against a surface of a water tank in such a manner.
As to claim 2, Modified Haeberle teaches the seal of claim 1, wherein the cross-section of the side part extends from a top to bottom of the seal in an up-down direction (see Haeberle Figs.11-12 in conjunction with [0033] explaining that the gasket extends the length of the sides)
As to claim 3, Modified Haeberle teaches the seal of claim 2, wherein the radial portion extends obliquely upwardly relative to a horizontal direction from an upper edge of the side seal part (see curvature or radial part) and the mounting part if connected to an upper surface of the radial seal part (see annotated figures provided above).
As to claim 5-6, Modified Haeberle teaches the seal of claim 1, wherein the reinforcing part extends obliquely upwardly relative a horizontal direction of a lower edge of the side part (Mukai Fig.4a/b & [0027]) at an angle that appears to be at least 45 degrees; the reinforcing part has an inclined angle relative to the horizontal direction (see Mukai Figs.4a/b) and the radial part has an inclined angle relative to the horizontal direction (see Haeberle Fig.12 and annotated figures above showcasing the slight upwardly inclined angle of the radial part from the horizontal direction). Further, the angle of the radial part relative to the horizontal appears to be less than that of the reinforcing part when the door is closed (see Mukai Fig.4a/b & Haeberle Fig. 12).
As to claim 7, Modified Haeberle teaches the seal of claim 1, wherein the mounting part defines an air cavity (see Haeberle Fig.12 interior of the mounting part) and is configured to be mounted in a groove (Haeberle Fig.12 ref 26) of the door body (Haeberle [0031]).
As to claim 8 Modified Haeberle teaches the seal of claim 7, wherein the mounting part has an upper wall having an arc part and step part (see annotated figures provided above), a lower edge of the arc part is connected to an upper edge of the step part.
As to claim 9, Modified Haeberle teaches the seal of claim 1, wherein the side, radial, and mounting part are all integrally formed (Haeberle [0031-0032]).
Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 10 requires a special configuration of a seal, dishwasher door body and water tank. None of the prior art on the record provides any teaching or suggestion to one of ordinary skill in the art to modify the cited references in a manner that would render the invention of claim 10 obvious. Thus, claim 10 is considered allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeBoer (US200030205255A1) discloses a dishwasher seal (Fig.12) with first and second side parts, radial part, and a mounting part.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. El Fartoukh (EP3216967A1) showcases a multipart seal (see Fig.5) with a radial part, first and second side parts, and a mounting part.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masumoto (US20150076856A1) showcases a multipart seal (see Fig.7) with a radial part, first and second side parts, and a mounting part.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsunaga (JP09253591A) discloses a seal for a dishwasher (abstract), the seal having multiple jutting parts (see Fig.6 all parts of ref 28).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haab (US20180274285A1) discloses a door seal (abstract, [0001]) with side parts (Figs.5-7 refs 20 & 30), radial parts (refs 22 & 301), and mounting parts (refs 22 and 32).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dong (CN106466161A) discloses a dishwasher (Fig.1) with corresponding door and door seals (see Figs.2, & 4-5, refs 13a-c) within a groove (ref 14).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fischer (US20120098393A1) discloses a dishwasher with a door seal (abstract) having side parts (ref 27), radial parts (ref 28) and mounting parts (ref 25).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mori (US20120159858A1), Kubo (US20050008819A1), Oami (US6334646B1), and Kogiso (US4827670A) all disclose air cavity within weather seals for door/lid/cover structures having arc and step shaped walls (see Figs.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711